Citation Nr: 1136712	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals head injury prior to October 23, 2008.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals head injury since October 23, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for residuals of head injury with a disability evaluation of 10 percent, effective November 23, 2007.  The Veteran appealed the disability evaluation assigned.  

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he not employable solely by reason of his claimed service-connected disabilities.  

The issues of entitlement to an initial evaluation in excess of 10 percent for residuals head injury since October 23, 2008 and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to October 23, 2008, the Veteran did not have a diagnosis of multi-infarct dementia associated with brain trauma.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals head injury prior to October 23, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.214a, Diagnostic Code 8045 (2008, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an October 2009 letter that explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The October 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the October 2009 letter, and opportunity for the Veteran to respond, the November 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's March 2009, April 2009, June 2010 and August 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran is currently assigned an initial 10 percent disability rating for residuals head injury under 38 C.F.R. § 4.214a, Diagnostic Code 8045, effective November 23, 2007.

The Board also notes that in a November 2010 rating decision, the RO granted a separate 30 disability evaluation for migraine headaches, effective November 23, 2007 under Diagnostic Code 8100.

The schedular criteria by which traumatic brain injuries are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  However, although the Veteran's claim was filed prior to that date as his claimed was filed in November 2007, claimants such as the Veteran in the instant case whose residuals of traumatic brain injury were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  

In the present case, the Veteran's application for an increased rating was received in November 2007, which is before the effective date of the amendment, October 23, 2008.  In such circumstances, generally only the previous criteria would normally apply as discussed above in the Federal Register.  But here, the RO considered the new criteria in a November 2010 SSOC.  Although the Veteran had not requested such consideration, his representative submitted a December 2010 brief in which he appeared to argue that the Veteran was entitled to a higher rating based on the new criteria.  The argument is construed as a request for review under the new criteria.

Where a law or regulation (particularly pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).  Therefore, adjudication of the Veteran's claim of entitlement to an increased rating for post-concussion headaches must include consideration of both the old and the new rating criteria (which cannot be effective prior to October 23, 2008).

Factual Analysis and Background

An April 2004 VA treatment note indicated that the Veteran had a diagnosis of dysthymia.

An August 2007 CT scan of the head demonstrated a mucous retention cyst but otherwise a negative CT scan of the head.

On VA treatment in October 2007, the Veteran denied dizziness, lightheadness, shortness of breath, changes in his bowel or bladder and decreased appetite.  He reported experiencing headaches but that his symptoms had improved.  He continued to have occasional headaches described as a throbbing pain which occurred three to four times a month.  They were usually relieved with prescription medication.  He denied associated symptoms.

A December 2007 treatment report noted that the Veteran had erectile dysfunction, dysthymia, tinnitus and neck pain.

A May 2008 MRI of the head demonstrated an interval enlargement of the right maxillary sinus floor mucous retention cyst.  Otherwise, it was an unremarkable MRI of the brain.

The Veteran underwent a VA psychiatric examination in March 2009.  He currently resided at home alone after a previous marriage that produced three children.  He reported chronic pain in his shoulders and his head.  He described his headaches as daily and reported that they were getting to the point where he could not function.  The examiner noted that the Veteran gave an inconsistent report regarding his sleeping and that there was a possibility of malingering.  The Veteran reported that he did not socialize and preferred to keep to himself.  He had a history of anger management problems.  He did not get along well at work, with others, or in the community.  He was impatient and short-tempered.  On examination, reasoning, recall, judgment, concentration and communication abilities appeared to be within normal limits.  The examiner believed that there was an exaggeration of symptoms.  He opined that the other psychiatric symptoms the Veteran reported were currently related to his head injury.  He did display some features of an adjustment disorder.  However, this appeared to be situational and not the result of any endogenous disease process.  The diagnosis was adjustment disorder with anxious mood.  A Global Assessment Functioning (GAF) score of 65 was assigned.

Under the old criteria for rating brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints of brain disease due to trauma such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

After a careful review of the record, the Board finds that an initial evaluation in excess of 10 percent for residuals head injury prior to October 23, 2008 is not warranted.

Prior to October 23, 2008, there is no evidence that the Veteran has had any multi-infarct dementia.  As such, a disability rating in excess of 10 percent is not assignable under the former criteria for purely subjective complaints codified at Diagnostic Code 8045.  

As noted above, purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  While, the Veteran did endorse headaches, however because no multi-infarct dementia associated with brain trauma was identified, a rating in excess of 10 percent cannot be assigned. 

Additionally, the Board notes that the Veteran is already receiving a separate 30 percent disability rating for his headaches under Diagnostic Code 8100.  Thus, the Veteran's headaches are already contemplated in this separate rating.  


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's residuals head injury disability prior to October 23, 2008 is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 


ORDER

An initial rating for residuals head injury disability, in excess of 10 percent for the rating period under appeal prior to October 23, 2008, is denied.


REMAND

Regarding the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for residuals head injury since October 23, 2008, the Board notes that the Veteran underwent VA examinations in March 2009, June 2009 and June 2010.

The March 2009 VA neurological examiner diagnosed the Veteran with a mild traumatic brain injury (TBI) with residual sleep problems, mood swings, anxiety, depression, irritability, restlessness, blurred vision, hearing loss and tinnitus.  

The June 2009 VA mental disorders examiner assigned a 3 for Subjective Symptoms as the Veteran reported extreme problems with headaches, insomnia, hypersensivity and dizziness.  However, the examiner noted that there were no medical reports presented regarding these symptoms for the examiner to review.  The examiner also assigned a 3 for Neurobehavioral Affects as the Veteran reported irritability and an inability to deal with others, extreme lack of motivation, depression and poor coping skills.

The Board notes that the assignments of 3 for the Neurobehavioral Affects would warrant a 70 percent evaluation since October 23, 2008 under the table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED".  However, the assignment of 3 is inconsistent with the rest of the June 2009 examination as there is no indication that the Veteran's neurobehavioral effects interfere with or preclude workplace interaction, social interaction, or both on most days or that require supervision for safety of self or others.  Additionally, the June 2009 VA examiner noted that it appeared that the Veteran had significant features of adjustment disorder and that there was a strong possibility of exaggeration of symptoms and malingering.  

Further, the more recent June 2010 VA examination provided a diagnosis of only a mild traumatic brain injury which had stabilized.  However, a proper evaluation is not possible from this examination as the June 2010 VA examiner assigned letters instead of numbers under the table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED".  

The Board finds that the previous examinations are not adequate to decide the issue as the VA examiners did not express all medical findings in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected TBI.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.).

Regarding the Veteran's entitlement to a TDIU claim, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id. For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

At his August 2010 VA examination, the Veteran reported that for the past two to three years he had been unable to work because of increasing headaches and difficulty with his memory and concentration.  Given the statements regarding the Veteran's inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a TBI examination, and the entire claims file should be made available to the examiner for review.  The examination should be performed by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the post-October 23, 2008, AMIE worksheet for evaluating TBI.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the service-connected TBI consistent with the new schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Finally, the VA examiner is asked to indicate whether there is multi-infarct dementia associated with brain trauma.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions.

3.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

4.  Thereafter, readjudicate the claims.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


